Kib.kpatr.ick, C. J.
In all cases there must be actor reus et judex. There must always be a party to every proceeding, either in form or substance. If there is not a party, against whom *can the court give judgment? And though there is no person named as prosecutor on the face-of a writ of certiorari, yet there must be some party named upon the suing out of the writ, or upon the back of it; it must appear somewhere that there is somebody entitled to-prosecute the writ: the party prosecuting the certiorari must shew his right to prosecute. In a writ of error, there-is always a clause shewing to whose injury the error accrues, *103and this clause shews the party by whom the writ is brought. But this clause is peculiar to a writ of error. In a certiorari, the practice is, to state the name of the person applying for it, in the rule for the writ. Now the objection to this certiorari is, that it is prosecuted by a nameless person. It must bo quashed, as issuing improvidently.
Rossell and Ford, Js. concurred.
Writ quashed.